   Case 1:20-cv-00160-SPB-RAL Document 6 Filed 01/07/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER M. MILLER,        )
                              )
             Plaintiff,       )
                              )
         v.                   )                      Case No. 1: 20-CV-160
                              )
                              )
WARDEN GREGORY GEBAUER, et al )
             Defendants.      )



                                   MEMORANDUM ORDER

       This action was received by the Clerk of Court on June 22, 2021 and was referred to

United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4

of the Local Rules for Magistrate Judges.

       On December 18, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that the matter be dismissed due to Plaintiff’s failure to prosecute this action.

ECF No. 5. A copy of the Report and Recommendation was mailed to Plaintiff at his address of

record. No Objections to the Report and Recommendation were filed.

       After de novo review of the complaint and documents in the case, together with the report

and recommendation thereto, the following order is entered:



       AND NOW, this 7th day of January 2021;

       IT IS ORDERED that the Clerk of Court file the complaint that is lodged at ECF No. 1-2.

       IT IS FURTHER ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis [ECF No. 3] is granted.


                                                 1
   Case 1:20-cv-00160-SPB-RAL Document 6 Filed 01/07/21 Page 2 of 2




       AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on December 18, 2020 [ECF No. 5] is adopted as the opinion of the court.

The Clerk of Court shall mark this case as closed.



                                                     /s/ Susan Paradise Baxter
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge




                                                2
